Campbell, C. J.,
delivered the opinion of the court.
• The facts of this case bring it fully' within the rule declared in Robbins v. Shelby County, 120 U. S., 489, and Asher *560v. Texas, 128 U. S., 129 (followed, reluctantly and with manifest disapproval, in State v. Agee, 83 Ala., 110, and Ex parte Murray, 93 Ib.,. 78, and Simmons v. McGuire, 39 La. An., 848, and Wrought Iron Co. v. Johnson, 84 Ga., 754, and McLaughlin v. South Bend, 126 Ind., 471); and so long as the view on which that rule was announced shall prevail with the supreme court of the United States, however erroneous it may be regarded by the courts of the states, they must recognize and apply it.
Constrained by the authoritative decisions of the supreme coux’t of the United States on this fedex’al question, our duty is to reverse the judgment of the circuit coux’t.

Reversed and remanded.